Title: From Thomas Jefferson to Joseph Young, 10 December 1800
From: Jefferson, Thomas
To: Young, Joseph



Sir
Washington Dec. 10. 1800.

I have to acknolege the receipt of your astronomical & physiological treatises by the hands of mr Davenport and to return you my thanks for this attention. the heads of these works shew them to be interesting, and I shall peruse them with great satisfaction. their  nature however requiring serious reflection it is possible that my occupations here may oblige me to delay the pleasure of the perusal till my return home. the Newtonian theory appears to have solved the very complicated phaenomena in astronomy, and so far to call for our assent. but we are commanded to prove all things and hold fast that which is good. I pay you to accept assurances of the respect of Sir Your most obedt. humble servt

Th: Jefferson

